PER CURIAM.
Appellant, Chez Lamar Everette, raises two issues challenging his judgment and sentence for trafficking in heroin. We affirm his conviction without further comment, but reverse and remand for correction of a sentencing error. The state properly concedes that the trial court erred by imposing a discretionary assessment without citing statutory authority in the written order. See Fisher v. State, 697 So.2d 1291, 1292 (Fla. 1st DCA 1997). On remand, the trial court may reimpose the assessment if it identifies its statutory basis.
AFFIRMED in part, REVERSED in part, and REMANDED for entry of a corrected sentence.
WOLF, ROWE, and SWANSON, JJ., concur.